TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-22-00326-CR



                                Maria Elena Mijares, Appellant

                                                 v.

                                  The State of Texas, Appellee


               FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
          NO. CR2016-517, THE HONORABLE DIB WALDRIP, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Maria Elena Mijares pleaded guilty to the offense of possession of a

controlled substance in an amount less than one gram, and the district court placed her on

deferred-adjudication community supervision for four years. Mijares has filed a notice of appeal

from the district court’s order. The State has filed a motion to dismiss, arguing that Mijares has

no right of appeal. The State has attached to its motion a copy of the plea-bargain agreement, the

order of deferred adjudication, and the district court’s certification of Mijares’s right of appeal.

The district court has certified that this is a plea-bargain case and that Mijares has no right of

appeal, and this is confirmed by the terms of the plea agreement. Accordingly, we dismiss this

appeal for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d). We dismiss the State’s

motion as moot.

                                              __________________________________________
                                              Gisela D. Triana, Justice
Before Justices Goodwin, Baker, and Triana

Dismissed for Want of Jurisdiction

Filed: June 22, 2022

Do Not Publish




                                             2